Citation Nr: 0800059	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  07-04 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
scar, left foot, with numbness.

2.  Whether new and material evidence has been received to 
reopen a claim of   entitlement to service connection for 
bronchial asthma.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The veteran had active service from September 1942 to 
November 1945.

In December 2007, this case was advanced on the Board's 
docket due to good cause shown.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The evidence shows that the veteran's left foot scar 
results in no more than severe incomplete paralysis of the 
peroneal nerve.

2.  A June 1948 rating decision denied service connection for 
bronchial asthma.  The veteran did not perfect an appeal of 
the June 1948 rating decision, and it is final.

3.  The evidence received since the prior final rating 
decision is neither cumulative nor redundant and raises a 
reasonable probability of substantiating the claim of 
entitlement to service connection for bronchial asthma.

4.  Bronchial asthma increased in severity during service. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a scar, left foot, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 
8525 (2007).

2.  The June 1948 rating decision that denied service 
connection for bronchial asthma is final.  38 U.S.C. §§ 705, 
709 (1946); Veterans Regulation No. 2(a), pt. II, par. III, 
Department of Veterans Affairs Regulation 1008 (effective 
January 25, 1936 to December 31, 1957).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for bronchial 
asthma.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).

4.  The presumption of soundness at entrance is rebutted. 38 
U.S.C.A. §§ 1101, 1111, 1112, 1113, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2007).

5.  Bronchial asthma was aggravated during active duty 
service.  38 U.S.C.A. 
§§ 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
In Kent v. Nicholson, 20 Vet. App. 1, the Court held that VA 
must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 10. 

A.  Duty to Notify

The RO provided the veteran with notice regarding his claims 
in letters dated in March 2006 and June 2007 and  letter, the 
RO notified the veteran of the evidence required to 
substantiate a claim for service connection.  The June 2007 
letter specifically advised the veteran of the evidence found 
lacking in the previously denied claim for service connection 
for bronchial asthma.  This letter explained VA's duty to 
assist the veteran with the development of his claim and 
specified what types of evidence VA would be responsible for 
obtaining and what type of evidence VA would assist the 
veteran in obtaining.  The veteran was advised that he should 
submit any relevant medical records in his possession.  The 
March 2006 letter was provided prior to the rating decision 
on appeal, and therefore reflects compliance with the timing 
requirements set forth in Pelegrini.  

The Board notes that the veteran was not provided with VCAA 
compliant notice regarding his claim to reopen until June 
2007.  Because this notice was provided after the rating 
decision on appeal, the timing requirements set forth in 
Pelegrini were not met.  However, as the decision below 
reopens and grants the claim for service connection for 
bronchial asthma, the Board finds that any error with respect 
to the notice requirements of the claim to reopen did not 
affect the essential fairness of the adjudication.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B. Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO assisted 
the veteran by obtaining the service medical records and 
relevant post-service medical records identified by him.  The 
veteran has also been afforded a VA examination with respect 
to his claim for an increased rating.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  

II.  Analysis of Claims

A.  Increased rating for scar, left foot

The veteran seeks a higher rating for a service-connected 
left foot scar with numbness, presently evaluated as 20 
percent disabling.  He asserts that his left foot disability 
has increased in severity.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In other cases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the current 
level of impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.1 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and medical evidence of record 
in a case before the Secretary with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall given the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for a left foot scar with numbness was 
awarded in November 1945, and a 10 percent rating was 
assigned.  A 20 percent rating has been in effect since 
August 2001.  

The veteran's left foot disability is evaluated under 38 
C.F.R. Section 4.124a, Diagnostic Code 8525.  There is not a 
diagnostic code that sets forth criteria for assigning 
disability evaluations for the exact disability experienced 
by the veteran.  However, the Board notes that when an 
unlisted condition is encountered, it is permissible to rate 
that condition under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  See 
38 C.F.R. § 4.20 (2007). 

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" by using the first two digits of 
that part of the rating schedule which most closely 
identifies the part, or system, of the body involved and 
adding "99" for the unlisted condition.  See 38 C.F.R. § 
4.27.

Diagnostic Code 8525 allows for the assignment of ratings for 
posterior tibial nerve injuries.  Under Diagnostic Code 8525, 
a 10 percent rating is assigned when there is evidence of 
mild incomplete paralysis.  A 20 percent rating is assigned 
when there is severe incomplete paralysis, and a 30 percent 
rating is assigned when there is complete paralysis with 
paralysis of all muscles of the sole of the foot, frequently 
with painful paralysis of a causalgic nature, where toes 
cannot be flexed; adduction is weakened; and plantar flexion 
is impaired.  38 C.F.R. § 4.124a, Diagnostic Code 8525 
(2007).  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  See 38 C.F.R. 
§ 4.124a.  Neuralgia, cranial or peripheral, characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  See 38 C.F.R. § 4.124.

The veteran had a VA examination in June 2006.  The examiner 
noted review of the veteran's medical records.  The examiner 
interviewed the veteran.  The veteran reported that he had a 
piece of wooden chip which got lodged in his left foot in 
1943.  It was noted that the veteran underwent  two surgeries 
on the left foot in 1943.  The veteran complained of residual 
numbness in his left foot and reported that it was getting 
worse.     

On physical examination, the VA physician noted that there 
was normal vibration, decreased pain and decreased light 
touch of the left foot.  The location of the abnormality was 
the arch of the foot.  Position sense was normal.  The 
examiner noted that the veteran had an area of numbness that 
corresponded to the territory of the plantar nerve.  The 
examiner diagnosed a scar, left foot, with residual mild 
localized numbness and generalized sensorimotor poly 
neuropathy of the bilateral lower extremities.  The examiner 
indicated that this disability results in nerve dysfunction 
and neuralgia.  The examiner stated that paralysis of the 
nerve was absent.  The examiner also indicated that neuritis 
of the nerve was absent.  The examiner stated that the 
veteran's numbness in the left foot is due to an unrelated 
process separate from the remote left foot injury.  The 
examiner opined that left foot numbness is due to 
polyneuropathy with unclear cause.    

Based on the evidence discussed above, the Board finds that a 
rating in excess of 20 percent is not warranted.  As 
previously noted, the rating criteria provide for a 30 
percent rating where the evidence shows complete paralysis of 
the nerve.  The  most recent examination found that complete 
paralysis of the nerve is absent.  There is no other medical 
evidence which demonstrates that the manifestations of the 
veteran's left foot injury are analogous to complete 
paralysis of the nerve.  Accordingly, the Board finds that 
there is a preponderance of evidence against the veteran's 
claim for an increased rating.   

B.  Claim to Reopen

The veteran seeks to reopen a claim for service connection 
for bronchial asthma. 

The RO previously denied the veteran's claim of entitlement 
to service connection for bronchial asthma in June 1948.  The 
claim was denied on the basis that a diagnosis of asthma was 
not shown on examination in November 1945.    

The RO notified the veteran of the rating decision and of his 
appellate rights with regard to that decision, but the 
veteran did not appeal the June 1948 decision to the Board.  
The rating decision is therefore final.  38 U.S.C. §§ 705, 
709 (1946); Veterans Regulation No. 2(a), pt. II, par. III, 
Department of Veterans Affairs Regulation 1008 (effective 
January 25, 1936 to December 31, 1957).
 

In February 2006, the veteran sought to reopen the claim for 
service connection for asthma by submitting a VA Form 21-4138 
(Statement in Support of a Claim).   

A claim that is subject to a prior denial may be reopened if 
new and material evidence is received with respect to that 
claim.  Once a claim is reopened, the adjudicator must review 
it on a de novo basis, with consideration given to all the 
evidence of record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted t agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial and must raise a 
reasonable probability of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence that has been submitted to the RO since the 
prior final rating decision includes VA and private medical 
records and statements from the veteran.  
The Board finds that this evidence is new and material.  This 
evidence is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial and when 
considered with the evidence previously of record, raises a 
reasonable probability of substantiating the claim for 
service connection for bronchial asthma.  This evidence 
relates to an unestablished fact necessary to substantiate 
the veteran's claim, the existence of a current diagnosis of 
asthma.  

Evidence of a current diagnosis of asthma was lacking at the 
time of the prior final denial.  Having determined that new 
and material evidence has been received, the Board may reopen 
the claim of entitlement to service connection for asthma. 

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bronchial asthma is 
reopened.  To that extent only, the appeal is allowed.  

C.  Service connection for bronchial asthma

The veteran alleges that bronchial asthma was aggravated 
during his active duty service.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1110.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. See 
Baldwin v. West, 13 Vet. App. 1 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where evidence or medical judgment is such as to 
warrant a finding that an injury or disease existed prior 
thereto.  38 U.S.C.A. 
§ 1111.

The term "noted" denotes only such conditions that are 
recorded in examination reports. 38 C.F.R. § 3.304(b) (2007).  
A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other evidence in determinations as to inception.  38 C.F.R. 
§ 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).

The presumption of soundness attaches only where there has 
been an induction examination in which the later-complained 
of disability was not detected.  Crowe v. Brown, 7 Vet. App. 
238, 245 (1994); Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).

VA's General Counsel determined in VAOPGCREC 3-2003 that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
burden of proof is on the government to rebut the presumption 
of sound condition by showing that a disability existed prior 
to service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service. 
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993) ; see also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 
17 Vet. App. 116, 123-30 (2003).

The report of the July 1942 enlistment examination shows that 
asthma was noted.   Because asthma was noted at enlistment, 
the veteran is not presumed sound.

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306 (a) (2007).  Aggravation of a 
preexisting condition may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Service medical records reflect that respiratory complaints 
were noted on several occasions.  In October 1944, records 
reflect that the veteran complained of a cold and cough with 
chest pain.  It was noted that he had attacks of asthma and 
had experienced the last attack approximately five months 
prior.  A diagnosis of chronic bronchial asthma was rendered.  
A diagnosis of acute bronchitis was noted in August 1945.   

Post-service records reflect treatment for various 
respiratory disorders, including bronchial asthma, emphysema, 
and COPD.  A physician's statement dated in October 1947 
indicated that the veteran had been treated for approximately 
one year for cough, wheezing and shortness of breath.  
Private medical records dated in 1961 show treatment for 
generalized pulmonary emphysema.  Private medical records 
dated in 1977 reflect a history of bronchial asthma.  Private 
medical records dated in August 1978 contain a diagnosis of 
pulmonary emphysema.  Private medical records dated in March 
2003 demonstrate diagnoses of severe COPD.

A physician who has treated the veteran has opined that the 
veteran's asthma worsened during service.  In an August 2007 
statement, Dr. C.B., M.D. stated  that he has followed the 
veteran for his respiratory problems, including asthma, 
chronic obstructive pulmonary disease, cor pulmonale and 
chronic bronchiecstasis.  Dr. C.B. indicated that he reviewed 
the veteran's medical records.  He stated that asthma was 
noted in service medical records in July 1942.  Dr. C.B. 
noted the veteran's history of post-service treatment for 
bronchitis and emphysema.  Dr C.B. noted that the veteran's 
asthma was noted in multiple medical records from the 1940's 
onward.  Dr. C.B. opined that the veteran had a progressive 
and deteriorating course with regard to asthma and emphysema.  
He concluded that, "It appears that [the veteran's] 
respiratory problems became worse during his military 
service."  

Based on the foregoing, the Board concludes that the evidence 
demonstrates that asthma pre-existed service and was 
aggravated therein.  Accordingly, entitlement to service 
connection for bronchial asthma is warranted.  

ORDER

Service connection for bronchial asthma is granted.

A rating in excess of 20 percent for a scar, left foot, with 
numbness is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


